Appeal from an order of the Family Court, Queens County, dated August 17, 1972, which, after a prior determination that appellant is a person in need of supervision, directed that he be placed in the Goshen Annex of the New York State Training School for a period of up to 18 months. Order reversed, on the law, without costs, and new hearing ordered on the issue of placement. The appeal did not present questions of fact. Pending the entry of a new order determining the issue after the new hearing, appellant shall remain in the custody of the Goshen Annex of the New York State Training School, as upon a temporary placement. In our opinion, the Family Court abused its discretion when it denied the Law Guardian’s motion for an adjournment of the dispositional hearing. The court thereby prevented appellant from presenting testimony on his behalf. Furthermore, there is no proof in the record that appellant could be properly treated at the Goshen Annex. Munder, Acting P. J., Martuscello, Shapiro, Gulotta and Brennan, JJ., concur.